UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL E. KEELING, #CV0903,
Piaintiff, CIVIL AoTIoN No. 1;18-@v_02195
v. (KANE, J.)

(SAPORITO, M.J.)\\ 7
MR. JOHN WETZEL, et al., ‘

 

Defendants.

oRDER W§

_,` L

AND NoW, this |'4’¢` day Of December, 2018, in accordari;~,:
With the accompanying Memorandurn, IT IS HEREBY ORDERED
THAT the plaintiffs letter-motion for service by a United States marshal,
deputy marshal, or some other person specially appointed by the Court
pursuant to Rule 4(0)(3) of the Federal Rules of Civil Procedure (Doc. 8) is

DENIED without prejudice.

dYOS EPH F. S§YORIT§, JR.
United State agistrate Judge

